                                            Case 5:20-cv-06326-EJD Document 10 Filed 08/10/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           MICHAEL V. NICKERSON,
                                  11                                                      Case No. 20-06326 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF SERVICE; DIRECTING
Northern District of California




                                                                                          DEFENDANTS TO FILE
 United States District Court




                                  13             v.                                       DISPOSITIVE MOTION OR NOTICE
                                                                                          REGARDING SUCH MOTION;
                                  14                                                      INSTRUCTIONS TO CLERK
                                           RON BROOMFIELD, et al.,
                                  15
                                                       Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action

                                  19   pursuant to 42 U.S.C. § 1983 against the Warden and CEO of San Quentin State Prison

                                  20   (“SQSP”) and the Director of the CDCR, as well as SQSP and the CDCR.1 Dkt. No. 1.

                                  21   The Court dismissed the complaint with leave to amend for Plaintiff to correct various

                                  22   deficiencies. Dkt. No. 7. Plaintiff has filed an amended complaint. Dkt. No. 9.

                                  23

                                  24                                            DISCUSSION

                                  25   A.     Standard of Review

                                  26          A federal court must conduct a preliminary screening in any case in which a

                                  27
                                       1This matter was reassigned to this Court on October 15, 2020, after Plaintiff failed to file
                                  28
                                       consent to magistrate judge jurisdiction in the time provided. See Dkt. Nos. 5, 6.
                                            Case 5:20-cv-06326-EJD Document 10 Filed 08/10/21 Page 2 of 5




                                   1   prisoner seeks redress from a governmental entity or officer or employee of a
                                   2   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   3   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   4   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   5   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   6   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   7          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   8   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   9   violated, and (2) that the alleged violation was committed by a person acting under the
                                  10   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  11   B.     Plaintiff’s Claims
                                  12          Plaintiff claims “deliberate indifference to medical needs violated [his] Eighth
Northern District of California
 United States District Court




                                  13   Amendment rights to be free from cruel and unusual punishment and there’s no adequate
                                  14   remedy from Defendant to redress the wrongs.” Dkt. No. 9 at 3. Plaintiff claims that the
                                  15   “Warden and Director were aware of the dangers and San Quentin being inadequate to
                                  16   keep inmates safe due to old unventilated buildings, no PPE [personal protective
                                  17   equipment] and room for social distance, and testing protocols in place and over crowding.”
                                  18   Id. Plaintiff claims that he used the appeal process to address his concerns , that “prison
                                  19   officials did not act until inmates started dying,” and that his requests for “PPE” and
                                  20   release from prison were denied.2 Id. at 4. He claims that on May 31, 2020, 121 inmates
                                  21   were transferred from Chino Prison, and that some were known to be positive for COVID
                                  22   by both prisons and medical staff. Id. Plaintiff claims he later tested positive for COVID,
                                  23   after experiencing headache, problems breathing, sleeping, sore joints and swollen legs.
                                  24   Id. He claims he continues to experience various complications post-COVID. Plaintiff
                                  25

                                  26   2With respect to the exhaustion of administrative remedies, Plaintiff indicates that he “did
                                  27   not go to the last levels due to staff not answering appeals in a timely fashion.” Dkt. No. 9
                                       at 2.
                                  28                                                 2
                                          Case 5:20-cv-06326-EJD Document 10 Filed 08/10/21 Page 3 of 5




                                   1   seeks damages. Id. at 3. Liberally construed, the Court finds Plaintiff states an Eighth
                                   2   Amendment deliberate indifference claim against unsafe conditions at SQSP. See Farmer
                                   3   v. Brennan, 511 U.S. 825, 834 (1994).
                                   4

                                   5                                         CONCLUSION
                                   6          For the reasons state above, the Court orders as follows:
                                   7          1.     This action shall proceed on the Eighth Amendment claim for deliberate
                                   8   indifference against unsafe conditions at SQSP due to COVID-19.
                                   9          2.     The following defendants at SQSP and the CDCR shall be served:
                                  10                 a.     Ron Broomfield, Warden of SQSP
                                  11                 b.     Jackie Clark, CEO of SQSP
                                  12                 c.     Kathleen Allison, Director of the CDCR
Northern District of California
 United States District Court




                                  13          Service on the listed defendant(s) shall proceed under the California Department of
                                  14   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from
                                  15   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve
                                  16   on CDCR via email the following documents: the operative complaint, and any
                                  17   attachments thereto, Dkt. No. 9, this order of service, a CDCR Report of E-Service Waiver
                                  18   form and a summons. The clerk also shall serve a copy of this order on the plaintiff.
                                  19          No later than 40 days after service of this order via email on CDCR, CDCR shall
                                  20   provide the court a completed CDCR Report of E-Service Waiver advising the court
                                  21   which defendant(s) listed in this order will be waiving service of process without the need
                                  22   for service by the United States Marshal Service (USMS) and which defendant(s) decline
                                  23   to waive service or could not be reached. CDCR also shall provide a copy of the CDCR
                                  24   Report of E-Service Waiver to the California Attorney General’s Office which, within 21
                                  25   days, shall file with the court a waiver of service of process for the defendant(s) who are
                                  26   waiving service.
                                  27          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for
                                  28                                                 3
                                          Case 5:20-cv-06326-EJD Document 10 Filed 08/10/21 Page 4 of 5




                                   1   each defendant who has not waived service according to the CDCR Report of E-Service
                                   2   Waiver a USM-205 Form. The clerk shall provide to the USMS the completed USM-205
                                   3   forms and copies of this order, the summons and the operative complaint for service upon
                                   4   each defendant who has not waived service. The clerk also shall provide to the USMS a
                                   5   copy of the CDCR Report of E-Service Waiver.
                                   6          3.     No later than ninety-one (91) days from the date this order is filed,
                                   7   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   8   respect to the claims in the complaint found to be cognizable above.
                                   9                 a.     Any motion for summary judgment shall be supported by adequate
                                  10   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  11   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  12   qualified immunity found, if material facts are in dispute. If any Defendant is of the
Northern District of California
 United States District Court




                                  13   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  14   Court prior to the date the summary judgment motion is due.
                                  15                 b.     In the event Defendants file a motion for summary judgment, the
                                  16   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  17   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  18   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  19          4.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  20   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  21   motion is filed.
                                  22          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  23   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  24   must come forward with evidence showing triable issues of material fact on every essential
                                  25   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  26   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  27   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  28                                                  4
                                           Case 5:20-cv-06326-EJD Document 10 Filed 08/10/21 Page 5 of 5




                                   1   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   2   F.3d 651, 653 (9th Cir. 1994).
                                   3            5.       Defendants shall file a reply brief no later than fourteen (14) days after
                                   4   Plaintiff’s opposition is filed.
                                   5            6.       The motion shall be deemed submitted as of the date the reply brief is due.
                                   6   No hearing will be held on the motion unless the Court so orders at a later date.
                                   7            7.       All communications by the Plaintiff with the Court must be served on
                                   8   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   9   copy of the document to Defendants or Defendants’ counsel.
                                  10            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                  11   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  12   Rule 16-1 is required before the parties may conduct discovery.
Northern District of California
 United States District Court




                                  13            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  14   court informed of any change of address and must comply with the court’s orders in a
                                  15   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  16   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  17            10.      Extensions of time must be filed no later than the deadline sought to be
                                  18   extended and must be accompanied by a showing of good cause.
                                  19            IT IS SO ORDERED.
                                  20            8/10/2021
                                       Dated: _____________________                           ________________________
                                                                                              EDWARD J. DAVILA
                                  21
                                                                                              United States District Judge
                                  22

                                  23

                                  24
                                       Order of Service
                                  25   PRO-SE\EJD\CR.20\06326Nickerson_svc

                                  26

                                  27

                                  28                                                      5
